Citation Nr: 9915086	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent for instability 
and 10 percent for degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel




INTRODUCTION

The veteran had active service from December 1942 to November 
1945, from May 1946 to May 1949, from October 1949 to 
September 1953 and from October 1953 to January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1995 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for an 
unstable right knee, evaluated at 10 percent.  In November 
1995, the veteran's claims file was transferred to the 
Portland, Oregon, VARO for further adjudication, at the 
request of the veteran.  

In July 1997, the Board issued a decision, which, in 
pertinent part, denied a disability rating in excess of 10 
percent for a right knee instability.  In a July 1998 Order, 
the United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court") vacated and remanded 
that portion of the Board's decision in which  a disability 
evaluation in excess of 10 percent for instability of the 
right knee was denied. In October 1998, the Board remanded 
the veteran's claim for an increased evaluation for his 
service-connected right knee disability to the RO for further 
development to include obtaining medical treatment records 
and a VA orthopedic examination to determined the nature, 
extent and severity of the veteran's right knee disability.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's right knee disability is manifested by 
normal range of motion, occasional instability, and mild-
to-moderate degenerative arthritis.  



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected right knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected right knee degenerative arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records noted a right knee 
sprain in August 1948.  The examiner noted moderate 
tenderness over the medial cartilage and the veteran was 
returned to duty four days following admission.  In June 
1950, the veteran complained of a trick knee.  X-ray 
examination at that time showed no fracture.  In March 1952, 
the veteran suffered a right knee sprain when jumping off a 
truck and was hospitalized for treatment of the injury until 
April 1952.  X-ray examination at that time was negative for 
fracture.  The veteran was rehospitalized for treatment of 
his right knee form May to July 1952.  In August 1952, the 
veteran was treated for internal derangement of the medial 
ligament of the right knee.  The veteran's separation medical 
examination in September 1953 indicated a right knee anterior 
cruciate ligament tear. 

The veteran filed an initial claim for VA benefits for 
service connection for residuals of a pneumonitis virus, 
right knee injury, and filariasis in September 1953.  The 
veteran filed a subsequent claim for VA benefits for service 
connection for lower back strain and a torn ligament in the 
right knee in April 1960.  

A VA examination was conducted in July 1960.  The veteran 
reported that he injured his right knee in 1947 during 
training exercises.  He stated that he jumped over a fence 
and caught his right foot, causing a strain in his right 
knee.  The veteran reported that he was hospitalized for two 
weeks following this injury.  He further reported that he had 
a recurrence of right knee pain when he jumped off a truck, 
while stationed in Japan, following which he was hospitalized 
for five weeks and his leg put in a cast.  The veteran 
indicated that following this recovery period, he had no 
severe attacks, but continued to more or less guard the knee 
to a certain extent.  An X-ray examination of the right knee 
showed no evidence of any bone, joint or soft tissue 
pathology.  The examiner indicated diagnoses of right knee 
traumatic injury, manifested by rupture of the anterior 
cruciate ligament and strain of the medial collateral 
ligament, and instability, which was fairly well compensated 
by good quadriceps strength.  

By rating decision in October 1960, the RO awarded service 
connection for right knee traumatic injury with instability 
with an evaluation of 20 percent.  By rating decision in 
February 1977, the RO decreased the evaluation for right knee 
instability to 10 percent effective in June 1977.  

A VA examination was conducted in March 1982.  The veteran 
reported intermittent soreness in the right knee and general 
weakness as well as a lax and loose feeling in the right 
knee.  He denied locking, grinding, swelling, redness or 
heat.  Physical examination showed no deformity of the right 
knee, but the knee was tender and quite sensitive.  The 
examiner noted full range of motion with no effusion, thigh 
atrophy, or crepitus.  The examiner indicated that he found 
very little objective evidence of any pathological problem of 
the right knee.  X-ray examination of the right knee showed 
mild degenerative changes, but was otherwise normal.  The 
examiner indicated a diagnosis of status-post ligament strain 
of the right knee and X-ray evidence of osteoarthritis of the 
right knee.  

In July 1994, the veteran filed a claim for an increased 
evaluation for his right knee condition, currently evaluated 
at 10 percent, because the condition had worsened.  

A VA examination was conducted in February 1995.  The 
examiner noted review of the veteran's claims file.  The 
veteran indicated complaints of recurrent pain and swelling 
of the right knee.  On physical examination, the right knee 
appeared no more swollen or deformed than the left knee.  
Range of motion testing showed extension to 0 degrees and 
flexion to 140 degrees.  The examiner noted crepitus through 
the range of motion, which was not present in the left knee.  
The examiner indicated a conclusion of chronic right knee 
sprain with no osteoarthritis.  X-ray examination revealed 
mild chondropathic degenerative osteoarthropathy without 
evidence of fracture, dislocation, aggressive lesion of bone, 
chondrocalcinosis or joint effusion.  

A VA general medical examination was conducted in July 1995.  
The examiner noted that the veteran walked with a mild limp.  
The examiner noted a diagnosis of degenerative joint disease 
of the right knee and referred to the previous VA X-ray.  

In July 1997, the Board issued a decision, which, in 
pertinent part, denied a disability rating in excess of 10 
percent for right knee instability.  In a Joint Motion for 
Remand, the veteran's representative and the General Counsel 
of VA requested that the July 1997 Board decision be vacated 
and the appeal remanded to the Board for readjudication to 
the extent it denied a rating in excess of 10 percent for the 
veteran's service-connected right knee disability.  The joint 
motion stated that findings from the February 1995 VA 
examination left unclear whether degenerative changes in the 
right knee were manifestations of or were otherwise related 
to the veteran's service-connected right knee disability.  
The parties sought further adjudication in light of 
VAOPGCPREC 23-97 (July 1, 1997).  See, infra.  In a July 1998 
Order, the Court granted the motion and vacated the pertinent 
potion of the Board's decision.  

In October 1998, the Board remanded the veteran's claim for 
an increased evaluation for his service-connected right knee 
disability to the RO for further development to include 
obtaining medical treatment records and a VA orthopedic 
examination to determined the nature, extent and severity of 
the veteran's right knee disability.  The Board provided six 
specific questions to be provided to and answered by the VA 
examiner.  

By letter in November 1998, the RO requested that the veteran 
identify all medical care providers who may possess 
additional records pertinent to his claim.  In two letters, 
received from the veteran in November 1998, he indicated that 
he had never been treated by a civilian doctor for his right 
knee injury.  

A VA orthopedic examination was conducted in December 1998.  
The examiner noted review of the veteran's claims file.  The 
veteran indicated that his right knee problems began during 
his military service and had continued.  He denied being 
without symptoms in the right knee for even six months since 
discharge from service.  The veteran stated that the symptoms 
had gradually increased over time, but the pattern of 
symptoms had remained the same.  The veteran indicated that 
he was limited to walking less than 20 minutes by his right 
knee pain.  The veteran reported occasional partial 
collapsing of the right knee with no locking.  He had no 
problems with coordination.  

The examiner noted range of motion from 0 to 140 degrees 
bilaterally and indicated that normal range of motion for a 
person of the veteran's age was 0 to 140 degrees.  The right 
knee had a moderate increase in joint fluid and mild synovial 
swelling.  Patellar pain and crepitation were mild in both 
knees.  The examiner noted mild laxity of the anterior 
cruciate ligament of the right knee.  Quadriceps muscle 
development was satisfactory and equal.  The examiner 
reviewed previous VA X-ray reports, which noted mild 
degenerative changes at the right knee.  Current X-ray 
examination showed moderate degenerative arthritis.  

The examiner indicated a diagnosis of history of injury, 
pain, and treatment during military service, with continuing 
pain and instability, diagnosed as chronic synovitis, 
superimposed on some ligament laxity plus some early post-
traumatic degenerative arthritis.  The examiner reported that 
the veteran did not have any subjective symptoms relating to 
the right knee and did not see any symbolic loss of motion 
for such.  The examiner indicated that the veteran had some 
flare-up problems, and a 30 percent decrease in the right 
knee flexion would represent those.  The examiner indicated 
that the veteran's current degenerative changes were 
secondary to the problems the veteran had during the military 
and that all of the veteran's current right knee symptoms 
were continuations of symptoms in the military.  The examiner 
noted facial changes with painful movements and some guarding 
of the knee, with no skin changes or muscle atrophy.  

By rating decision in December 1998, the RO granted service 
connection for chronic synovitis, post-traumatic degenerative 
arthritis of the right knee with an evaluation of 10 percent, 
effective July 14, 1994, in addition to the 10 percent 
evaluation for instability of the veteran's right knee.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. January 20, 1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In VAOPGCPREC 23-97, General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
However, the General Counsel stated that if a veteran does 
not meet the criteria for a zero percent rating under either 
Diagnostic Code 5260 or 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).

38 C.F.R. § 4.25 (1998) requires that, except as otherwise 
provided, all disabilities arising from a single disease 
entity are to be rated separately.  The exception to this 
rule is when assignment of separate disability ratings would 
constitute pyramiding.  The pertinent regulation states, 
"[T]he evaluation of the same disability under various 
diagnoses is to be avoided....[T]he evaluation of the same 
manifestation under different diagnoses is to be avoided."  
38 C.F.R. § 4.14 (1998).  The "critical element" in 
determining whether separate entities may be 
assigned for manifestations of the same injury is whether 
there is overlapping or duplication of symptomatology between 
or among the disorders.  Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Under the Schedule, recurrent subluxation or lateral 
instability of the knee is entitled to a rating of 10 percent 
for slight impairment, a 20 percent for moderate impairment, 
and a 30 percent for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Degenerative arthritis (including 
osteoarthritis or degenerative joint disease) is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of the extension of the leg 
must be at least 10 degrees to warrant a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Limitation of the flexion of the leg must be limited to less 
than 60 degrees for a compensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

In the instant case, the VA examiner in December 1998 noted 
complaints of occasional partial collapsing and mild laxity 
of the anterior cruciate ligament of the right knee.  There 
is no medical evidence, which notes moderate lateral 
instability or symptoms thereof, necessary for an evaluation 
in excess of 10 percent for instability of the knee under the 
Schedule.  

The VA examiner further noted that the veteran's right knee 
range of motion was normal for a person of the veteran's age.  
He indicated that, although the veteran showed facial changes 
and guarding of the knee on movement, the examiner did not 
see any symbolic loss of motion due to such pain or any of 
the veteran's subjective complaints.  The examiner further 
indicated that on flare-up, the veteran would suffer a 30 
percent decrease in right knee flexion.  A 30 percent 
reduction of flexion of 140 degrees is 98 degrees, 
considerably greater than the 60 degrees limitation of 
flexion required for a compensable evaluation under 
Diagnostic Code 5260.  In addition, the veteran's right knee 
extension was to 0 degrees, which does not warrant a 
compensable evaluation under the Schedule.  The veteran is 
entitled to a 10 percent evaluation for his right knee 
degenerative arthritis under Diagnostic Code 5003 because the 
limitation of motion of his knee is noncompensable under the 
appropriate diagnostic codes.  The evidence is against an 
evaluation in excess of 10 percent for degenerative arthritis 
of the right knee.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


